DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election, without traverse, of Group II directed to claims 10-20 is acknowledged.  Accordingly, claims 1-9 are withdrawn from consideration at this time.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 10, 11, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Ostrega, U.S. Pre Grant Publication 2007/0208447.
	Regarding claims 10-11, 17 and 20, paragraph 0006 of Ostrega discloses a composite structure comprising laying up a multi-surface structure [composite base member] comprised of at least one surface joint forming a radial gap [see 5A-5C]. Paragraph 0006 also discloses a fillet element 26 inserted into the radial gap and cured along with the multi-surface composite structure [mixture zone].  Paragraphs 0002-0003 disclose epoxy impregnated sheets are laid up to form multi-surface structure wherein layup form surface joints where a first surface transitions into a second where at the transition points the plies form a radius [see also figure 5A-5C].  Paragraph 0018 discloses that the fillet element 26 is produced from a material bondable to the multi-structure during curing.  Paragraph 0018 also discloses that the fillet material can be an adhesive [homogeneous].  Figures 5A-5C show that the fillet material 26 extends continuously along a length of the radial gap.  


	Regarding claim 19, figures 5A-5C show that the radius filler element has a cross-sectional area that varies along a lengthwise direction of the composite base member; and mixture zone has a cross-sectional area that varies in relation to the cross-sectional area of the radius filler element along the lengthwise direction of the cured composite structure.

	Regarding claim 20, Ostrega is not specific to the cured composite structure being of a composite stringer or a composite spar of an aircraft.  However, Ostrega discloses a cured composite structure having the same limitations as claimed.  The limitation(s) “composite stringer” “composite spare on an aircraft” are structural limitations or mere statement of purpose or intended use.  See MPEP 2111.02.

5.	Claim(s) 10-11, 14-15 and 16-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Thomas et al., U.S. Pre Grant Publication 2015/0360396.
	Thomas discloses a radius filler [abstract].  The abstract also discloses a lattice formed of connecting elongate members having a three dimensional shape of the radius filler [see also figures 2 and 3].  Paragraph 0006 discloses composite parts including reinforcing fibers bound in a polymer resin matrix wherein the composite structure can include stringers and spars.   Reference claim 5 discloses that the lattice can be comprised of a cured composite material or carbon fibers.  Reference claim 6 discloses that the resin inserted into the lattice can include a thermoset polymer, polyurethane resin or epoxy resin [adhesive] [see also paragraph 0085].  Paragraph 0093 discloses that the radius filler may be bonded within or co-cured with structure [mixture zone].  Paragraph 0099 discloses forming a lattice of connecting elongate members wherein the structure can be a stringer. Figures 2 and 3 show that the radius filler extends continuously the length of the lattice.   Paragraph The Engineering Tool Box provides evidence for the Young’s modulus of carbon fibers and epoxy resin.  The Engineering Tool Box discloses that carbon fiber reinforced plastic has a Young’s modulus of 150 GPa and that epoxy resin has a Young’s modulus of 3 GPa.  Elongation is inversely proportional to Young’s modulus.  



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ostrega, U.S. Pre Grant Publication 2007/0208447.	Regarding claim 12, Ostrega does not specifically disclose that the mixture zone bonding the radius filler side surfaces to the composite base member has a gradient of higher concentration of resin proximate the composite base member and a lower concentration of resin proximate radius filler.  However, Ostrega does disclose in paragraph 0006 a fillet element 26 inserted into the radial gap and cured along with the multi-surface composite structure [mixture zone].  Paragraph 0018 also discloses that the fillet material can be an adhesive [homogeneous].  The fillet material contains a resin [adhesive] and the composite structure comprises epoxy resin.  The mixture zone contains resin from the fillet and the resin from the composite structure.  Therefore, it would be expected that the that the mixture zone bonding the radius filler side surfaces to the composite base member has a gradient of higher concentration of resin proximate the composite base member and a lower concentration of resin proximate radius filler as the mixture zone contains resin from the composite structure and the radius fillet.  Applicant is not specific to the resin material in the composite base member and the radius fillet in claim 12 which depends upon claim 10.  

	Regarding claim 13, Ostrega is silent to the hardened mixture having on of a higher strength than the weaker of the radius filler material and cured resin without the radius filler material; a high strength than either the radius filler material and cured resin without the radius filler.  Paragraph 0003 discloses that the radial gaps can generate ply distortion at the surface joints which results in reduced strength.  Ostrega discloses a mixture zone wherein the fillet element 26 is produced from a material bondable to the multi-structure during curing.  The mixture zone affects the strength of the composite.  Therefore, it would be expected that the mixture comprising the fillet material bonded to the multi-structure during curing has greater strength than the composite member and the radius fillet 26 material [adhesive/resin].

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786